Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 1 of 7 Page ID #1374




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TIFFANY PENTON,                         )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )                 Case No. 18-cv-1385-RJD
                                        )
STEVEN SHAER KHOSHABA and METRO )
PARCEL FREIGHT, INC.,                   )
                                        )
     Defendants/Third-Party Plaintiffs, )
                                        )
     v.                                 )
                                        )
MISSOURI FIESTA, INC.                   )
                                        )
     Third-Party Defendant,             )
                                        )
     and                                )
                                        )
AMCO INS. CO.,                          )
                                        )
     Intervenor.                        )



                                          ORDER
DALY, Magistrate Judge:

        This matter comes before the Court on the Motion for Leave to File First Amended

Complaint by Defendants/Third-Party Plaintiffs Steven Shaer Khoshaba and Metro Parcel Freight,

Inc.   (Doc. 122).   Third-Party Defendant Missouri Fiesta, Inc. responded (Doc. 123).     As

explained further, Third-Party Plaintiffs’ Motion is DENIED. This matter also comes before the

Court on Third-Party Defendant’s Motion for Summary Judgment (Docs. 100 and 101). Third-

Party Plaintiffs did not file a Response. The Motion for Summary Judgment is GRANTED.



                                         Page 1 of 7
Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 2 of 7 Page ID #1375




                                                 Background

        This case involves a traffic accident that occurred between Plaintiff Tiffany Penton and

Defendant Steven Shaer Khoshaba. At the time of the accident, Khoshaba was driving a semi-

tractor and was employed by Metro Parcel Freight, Inc (“Metro Parcel”). Plaintiff was employed

by Missouri Fiesta, Inc. (a franchisee of Taco Bell). Plaintiff worked at a Taco Bell location in

Springfield, Illinois and was traveling to work at a Taco Bell in DuQuoin, Illinois when the

accident occurred. Missouri Fiesta, Inc. (“Missouri Fiesta”) maintained a workers’ compensation

policy with AMCO Insurance Co (“AMCO”). AMCO intervened in this matter, alleging that

Plaintiff was acting within the scope of her employment when the accident between Plaintiff and

Khoshaba occurred.

        Plaintiff filed suit against Metro Parcel and Khoshaba on July 13, 2018. Defendants

answered on August 27, 2018. Plaintiff and Defendants submitted a Joint Report of Parties and

Proposed Scheduling and Discovery Order which included a deadline of December 26, 2018 to

file amended pleadings, including the commencement of a third-party action.1 On October 18,

2018, counsel for AMCO entered and filed AMCO’s Intervenor Complaint. On December 26,

2018, Metro Parcel and Khoshaba filed a Motion to Extend the Deadline to File Amended

Pleadings to February 28, 2019. The Court granted the Motion, but February 28, 2019 passed

without the parties filing amended pleadings.

        On November 13, 2019, Metro Parcel and Khoshaba moved the Court for leave to file a

third-party complaint against Missouri Fiesta. They explained that they were not able to meet the



1
   Pursuant to the form Proposed Scheduling and Discovery Order that parties are directed to use, amended pleadings
(including the commencement of third-party litigation) should be filed within 90 days of the Initial Scheduling
Conference.
                                                  Page 2 of 7
Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 3 of 7 Page ID #1376




February 28, 2019 amended pleading deadline because at that time, they had not received written

discovery responses from Plaintiff or AMCO, and Plaintiff’s deposition did not occur until August

2, 2019. The Court granted Metro Parcel and Khoshaba leave to file their Third-Party Complaint

containing four claims against Missouri Fiesta, who filed a Motion to Dismiss. After the Court

ruled on the Motion to Dismiss, Khoshaba and Metro Parcel proceeded on two claims against

Missouri Fiesta: negligent supervision and negligent retention. Khoshaba and Metro Parcel

Freight alleged that Missouri Fiesta was liable under these theories because it did not confirm that

Plaintiff had a valid driver’s license before sending her to work at the DuQuoin Taco Bell (Doc.

58).

       On October 7, 2020, Missouri Fiesta filed a Motion for Summary Judgment, contending

that the undisputed evidence shows that Plaintiff held a valid driver’s license at the time of the

accident. To support this contention, Missouri Fiesta submitted Plaintiff’s deposition (taken

August 2, 2019), Plaintiff’s responses to Requests for Admission (submitted December 6, 2019),

and the deposition of Kizer Sterbinsky, a manager at the Springfield, Illinois Taco Bell (taken

April 27, 2020).

       Khoshaba and Metro Parcel never responded to Missouri Fiesta’s Motion for Summary

Judgment. On the date their Response was due, they filed a Motion to Stay Missouri Fiesta’s

summary judgment motion because they did not have Missouri Fiesta’s initial disclosures or

answers to written discovery. Khoshaba and Metro Parcel sent Missouri Fiesta the written

discovery requests on November 9, 2020-the same day they filed the Motion to Stay (Doc. 112).

Khoshaba and Metro Parcel also wanted to depose a district manager for Missouri Fiesta. The

Court denied the Motion to Stay because it did not provide the Court with any specific information

regarding why additional discovery was necessary for Third-Party Plaintiffs to respond to the
                                       Page 3 of 7
Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 4 of 7 Page ID #1377




Motion for Summary Judgment. The Court ordered Third-Party Plaintiffs to file their Response

to the Motion for Summary Judgment on or before December 15, 2020. Third-Party Plaintiffs

filed the Motion to Amend their Complaint on December 15, 2020 instead of a Response to the

Motion for Summary Judgment.

Third-Party Plaintiffs’ Motion for Leave to File First Amended Complaint

       Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading and that

leave to amend should be freely given "when justice so requires." However, Federal Rule of Civil

Procedure 16 requires the Court to issue Scheduling Orders as “soon as practicable” and those

Scheduling Orders must include a deadline for amended pleadings. Alioto v. Town of Lisbon, 651

F.3d 715, 719 (7th Cir. 2011). Once the deadline expires, a party may still be allowed to file an

amended pleading if the party can establish that good cause exists for the amendment. Id. at 719-

20.

       Khoshaba and Metro Parcel did not demonstrate that good cause exists to allow them to

amend their complaint against Missouri Fiesta. Khoshaba and Metro Parcel refer to information

learned from Plaintiff’s deposition in their Motion for Leave, but that deposition took place 15

months before Khoshaba and Metro Parcel filed this motion. In fact, Plaintiff gave her deposition

three months before Khoshaba and Metro Parcel asked for leave to file their original Complaint

against Missouri Fiesta. Khoshaba and Metro Parcel also refer to Missouri Fiesta’s recent

responses to written discovery, but do not provide any indication that Missouri Fiesta’s responses

provided new information that led to the allegations in the amended Complaint.          The new

allegations in the proposed amended third-party complaint relate to Plaintiff’s driving record and

cannabis use.

       Khoshaba and Metro Parcel contend that “in light of the Court’s December 1, 2020 ruling,”
                                       Page 4 of 7
Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 5 of 7 Page ID #1378




they want to amend their supervision claim. In its December 1, 2020 ruling, the Court ordered

Khoshaba and Metro Parcel to respond to Missouri Fiesta’s Motion for Summary Judgment on or

before December 15, 2020. Instead of filing a Response, they filed the instant Motion. As the

Court noted in the December 1, 2020 Order, it is certainly common for a litigant’s legal theory to

evolve during litigation, and the Federal Rules of Civil Procedure “are drafted flexibly so parties

may tailor their theories as they conduct discovery.” Indianapolis Airport Auth. v. Travelers

Property Casualty Co. of America, 849 F.3d 355, 366 (7th Cir. 2017). Here, however, Khoshaba

and Metro Parcel did not tailor their theories as they conducted discovery. A year before they

filed the instant motion, they learned that Plaintiff had a valid driver’s license on the date of the

accident. Doc. 101-2. Without good cause, the Court cannot permit Khoshaba and Metro Parcel

to amend their complaint at this late stage in the litigation. Accordingly, Third-Party Plaintiffs’

Motion for Leave to File First Amended Complaint is DENIED.

Third-Party Defendant’s Motion for Summary Judgment

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of material

fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is

made, the adverse party “must set forth specific facts showing there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at
                                         Page 5 of 7
Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 6 of 7 Page ID #1379




248). In considering a summary judgment motion, the district court views the facts in the light

most favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex

Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

        Khoshaba and Metro Parcel contend that Missouri Fiesta, as Plaintiff’s employer, is liable

under the Illinois Joint Tortfeasor Contribution Act pursuant to the theories of negligent retention

and negligent supervision. In the negligent retention claim, Khoshaba and Metro Parcel must

“prove (1) that the employer knew or should have known that the employee had a particular

unfitness for the position so as to create a danger of harm to third persons; (2) that such particular

unfitness was known or should have been known at the time of the employee's hiring or retention;

and (3) that this particular unfitness proximately caused the plaintiff's injury.” Doe v. Coe, 2019

IL 123521, ¶66. Khoshaba and Metro Parcel allege that Missouri Fiesta knew Plaintiff did not

have a driver’s license and therefore negligently employed Plaintiff in a position that required her

to drive a motor vehicle. Missouri Fiesta presents undisputed evidence establishing that Plaintiff

did, in fact, have a driver’s license on the day of the accident.2 Accordingly, Missouri Fiesta is

entitled to summary judgment on the negligent retention claim (Count IV).

        As for the negligent supervision claim, Khoshaba and Metro Parcel must prove that (1)

Missouri Fiesta had a duty to supervise Plaintiff; (2) Missouri Fiesta negligently supervised

Plaintiff; and (3) such negligence proximately caused Plaintiff’s injuries. Doe , 2019 IL 123521,

¶¶52, 61. Khoshaba and Metro Parcel alleged that Missouri Fiesta breached its duty to supervise

Plaintiff by requiring her to drive a motor vehicle without a driver’s license. Again, as there is



2
  Pursuant to SDIL Local Rule 7.1(c), a party’s failure to respond to a motion for summary judgment may be
considered an admission of the motion’s merits. Khoshaba and Metro Parcel never responded to Missouri Fiesta’s
Motion for Summary Judgment.
                                               Page 6 of 7
Case 3:18-cv-01385-RJD Document 126 Filed 03/04/21 Page 7 of 7 Page ID #1380




undisputed evidence establishing that Plaintiff was licensed to operate a motor vehicle on June 10,

2017, Missouri Fiesta is also entitled to summary judgment on the negligent supervision claim

(Count II).

                                        CONCLUSION

       Third-Party Plaintiffs’ Motion for Leave to File First Amended Complaint (Doc. 122) is

DENIED. Third-Party Defendant’s Motion for Summary Judgment (Doc. 100) is GRANTED.

Count II and Count IV of Third-Party Plaintiffs’ Complaint against Third-Party Defendant are

DISMISSED WITH PREJUDICE. The Clerk of Court is directed to enter judgment accordingly

at the conclusion of the case.

IT IS SO ORDERED.

DATED: March 4, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 7 of 7
